DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/20 has been entered.
Response to Amendment
As to the amended claims received on 7/6/20, and the remarks received on 7/6/20, the previous objections and rejections are withdrawn
Further, based on the amendments, the previous 112f interpretation on the “positioning device” is withdrawn as sufficient structure is recited.
Based on applicants remarks on pages 13-14 of their remarks, the previous 112f interpretation of “device for bringing…into contact” remains.  However, the examiner finds applicants remarks persuasive and thus the previous 112f interpretation is amended to also include a piezo controlled device as supported by page 21 line 15 of the instant specification.
Regarding the term “load lock”, the examiner finds applicants arguments on page 15 of their remarks persuasive.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael Cornelison on 2/19/21.

The claims have been amended.  Only the amended claims are listed below, with the rest of the claims remaining as previously presented.

36.	(Proposed Amended) A temperature-control apparatus for at least freezing biological samples for cryopreservation and thawing of cryopreserved biological samples, comprising: 
	first and second temperature-control bodies, each temperature-control body configured to be combined with a multiwell plate having a plurality of cavities arranged in rows and columns for at least one of freezing and thawing biological samples; 
	wherein each temperature-control body comprises a base body through which a temperature-control fluid can flow; and a plurality of protruding temperature-control fingers arranged in rows and columns on an upper side of the base body, wherein a grid spacing of the temperature-control fingers corresponds to a grid spacing of the cavities of the multi well plate;
	a positioning device including a
	wherein in the predetermined position the multiwell plate is positioned above the one of the first and second temperature-control bodies and the cavities are each positioned flush to a longitudinal axis of a respective corresponding one of the temperature-control fingers; and 
	a device for bringing the temperature-control fingers of the one of the first and second temperature-control bodies into contact with respective bases of the cavities of the multiwell plate positioned in the predetermined position;

at least one load-lock provided on a housing wall of the temperature-control chamber for at least one of introducing and removing the multiwell plate; and 
the first temperature-control body arranged in the lower cold layer and connected to a cooling circuit, for the cryopreservation of biological samples, and the second temperature-control body arranged in the upper warm layer and connected to a heating circuit, for thawing out cryopreserved biological samples.

46.	(Proposed Amended) A method of freezing biological samples comprising freezing biological samples with the temperature-control apparatus according to claim 36.


Allowable Subject Matter
Claims 26-34, 36, 38-42, 44-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a temperature-control apparatus for at least freezing biological samples for cryopreservation and thawing of cryopreserved biological samples, with: first and second temperature-control bodies, each temperature-control body configured to be combined with a multiwell plate having a plurality of cavities arranged in rows and columns for at least one of freezing and thawing biological samples; where each temperature-control body has a base body through which a temperature-control fluid can flow; and a plurality of protruding temperature-control fingers arranged in rows and columns on an upper side of the base body, where a grid spacing of the temperature-control fingers .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798